This action was instituted to test the constitutionality of chapter 559, Public-Local Laws of 1925. From judgment, declaring the act unconstitutional, the defendants appeal.
Since this case was argued in this Court, chapter 559, Public-Local Laws of 1925, was repealed by House Bill 53, Senate Bill 114, duly enacted by the General Assembly of 1927. The question therefore presented by the record is now merely academic and the decision thereof by this Court would be a useless performance, and the appeal is
Dismissed.